[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                                FILED
                            No. 10-13790               U.S. COURT OF APPEALS
                        Non-Argument Calendar            ELEVENTH CIRCUIT
                                                             JUNE 8, 2011
                      ________________________
                                                              JOHN LEY
                                                               CLERK
                       Agency No. A098-736-600

LEONARDO HUMBERTO GUZMAN GOMEZ,
ELIANA ESTHER VAN ARCKEN-BAUTISTA,
CATALINA GUZMAN-VAN ARCKEN,
MARIANNA GUZMAN-VAN ARCKEN,

                                                                 Petitioners,

                                 versus


U.S. ATTORNEY GENERAL,


                                                                Respondent.


                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________
                               (June 8, 2011)

Before PRYOR, MARTIN and KRAVITCH, Circuit Judges.
PER CURIAM:

       Leonardo Humberto Guzman Gomez (“Gomez”), a native and citizen of

Colombia, seeks review of the Board of Immigration Appeals’s (“BIA”) order

affirming the Immigration Judge’s (“IJ”) denial of his application for asylum

under the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1158(a);

withholding of removal under the INA, 8 U.S.C. § 1231(b)(3); and relief under the

United Nations Convention Against Torture (“CAT”), 8 C.F.R. § 208.16(c). After

thorough review, we deny Gomez’s petition.1

       Where, as here, the BIA issues its own opinion, we review only that

opinion, except to the extent that the BIA expressly adopts the IJ’s reasoning.

Todorovic v. U.S. Att’y Gen., 621 F.3d 1318, 1324 (11th Cir. 2010). We review

the BIA’s legal conclusions de novo and findings of fact for substantial evidence.

Id.; Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350–51 (11th Cir. 2009).

Under the highly deferential substantial evidence test, we will reverse only if the

record compels it, and the “mere fact that the record may support a contrary




       1
         Gomez’s wife and minor children did not file separate applications for asylum or
withholding of removal but rather seek relief as derivative beneficiaries. While family members
of an applicant may seek derivative asylee status under 8 U.S.C. § 1158(b)(3)(A), they may not
seek derivative relief with respect to a claim for withholding of removal. See Delgado v. U.S.
Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007).

                                               2
conclusion is not enough to justify a reversal of the administrative findings.”

Kazemzadeh, 577 F.3d at 1351 (quotation marks omitted).

                                          I.

      To establish asylum eligibility, an alien must present specific and credible

evidence of either past persecution or a “well-founded fear” of future persecution

on account of a protected ground. See INA § 101(a)(42)(A), 8 U.S.C.

§ 1101(a)(42)(A); see also Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230–31

(11th Cir. 2005). “[P]ersecution is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation, and . . . mere harassment

does not amount to persecution.” Sepulveda, 401 F.3d at 1231 (quotation marks

omitted).

      In the absence of past persecution, an applicant may establish a well-

founded fear of future persecution by showing that there is a reasonable possibility

that he will be persecuted if returned to his country of origin. See 8 C.F.R.

§ 208.13(b)(2)(i)(B); Kazemzadeh, 577 F.3d at 1352. However, “[a]n applicant

does not have a well-founded fear of persecution if the applicant could avoid

persecution by relocating to another part of the applicant’s country of nationality.”

8 C.F.R. § 208.13(b)(2)(ii). The applicant bears the burden of proving that it

would be unreasonable for him to relocate. Id. at § 208.13(b)(3)(i).

                                          3
       Substantial evidence supports the BIA’s finding that Gomez failed to prove

past persecution. Gomez testified before the IJ that a guerilla group, the

Autodefensas Unidas de Colombia (“AUC”), threatened him over the telephone,

stole his cattle and horses, and eventually threatened him in a face-to-face

encounter when Gomez refused to give the group money and land. We have held

that “menacing telephone calls and [verbal] threats . . . do not rise to the level of

past persecution.” Sepulveda, 401 F.3d at 1231. Moreover, Gomez failed to

establish that the AUC committed these acts against him on account of a

statutorily protected ground. See INA § 101(a)(42), 8 U.S.C. § 1101(a)(42)(A).

Gomez testified that the AUC harassed him because it wanted his money and land.

Land ownership and wealth, however, are not statutorily protected grounds. See

INA § 101(a)(42), 8 U.S.C. § 1101(a)(42)(a).

       Substantial evidence also supports the BIA’s finding that Gomez failed to

establish a well-founded fear of future persecution.2 The record does not compel

the conclusion that Gomez has an objectively reasonable fear that the AUC would

persecute him in the future on account of any statutorily protected ground. Nor


       2
         We dismiss Gomez’s petition to the extent it raises a claim for asylum based on a
pattern or practice of persecution in Colombia. Because Gomez did not raise a pattern and
practice claim before the IJ or BIA, we lack jurisdiction over that issue. See Amaya-Artunduaga
v. U.S. Att’y Gen., 463 F.3d 1247, 1250–51 (11th Cir. 2006) (explaining that we lack jurisdiction
over claims that an applicant has not exhausted administratively).

                                               4
has Gomez established that it would be unreasonable for him to relocate to a

different part of Colombia where he would be less likely to encounter members of

the AUC. We therefore deny Gomez’s petition as to his asylum claim.

                                         II.

      An applicant who is unable to meet the standard for asylum generally will

be unable to meet the more stringent standards for withholding of removal and

CAT relief. See Sepulveda, 401 F.3d at 1232–33 (discussing withholding of

removal); Najjar v. Ashcroft, 257 F.3d 1262, 1303 (11th Cir. 2001) (discussing

CAT relief). To establish eligibility for CAT relief, the applicant must

demonstrate that it is more likely that not that he would be tortured upon removal.

8 C.F.R. § 208.16(c)(4). Similarly, to establish eligibility for withholding of

removal, the alien must show that his “life or freedom would be threatened” in the

country of removal on account of a protected ground. 8 C.F.R. § 208.16(b).

      The BIA properly denied Gomez’s claims for CAT relief and withholding of

removal. Gomez failed to establish that he would be tortured by, or with the

acquiescence of, a government official in Colombia. Substantial evidence also

supports the BIA’s determination that Gomez failed to establish that his life or

freedom would be threatened in Colombia based on one of the statutorily protected




                                          5
grounds. Because the record does not compel us to reject the BIA’s conclusions,

we deny Gomez’s petition as to these claims. See 8 C.F.R. §§ 208.16(b), (c)(4).

      PETITION DENIED.




                                        6